UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4500


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARTIN J. BLINK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:08-mj-01053-BO-1)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Martin     Blink     appeals         the   district      court’s      judgment

revoking     his     probation    and     sentencing         him     to    six     months’

imprisonment.        Blink originally pled guilty to possession of

marijuana, in violation of 36 C.F.R. § 2.35(b)(2) (2009), and

operating under the influence of drugs or alcohol over .08, in

violation of 36 C.F.R. § 4.23(a)(2) (2009), and was sentenced to

a 24-month term of probation.                    During the term of probation,

Blink was arrested for, and charged with, assault on a female,

possession of drug paraphernalia, and possession of marijuana.

Blink’s    probation     officer       petitioned        the    district         court    to

revoke    his   probation.       After       a    hearing,     the    district       court

revoked    Blink’s     probation       and       sentenced     him    to   six     months’

imprisonment.        On appeal, Blink argues that the evidence was

insufficient to prove that he violated his terms of probation.

We affirm.

            The district court is authorized to revoke probation

on finding the defendant violated a condition of probation.                               18

U.S.C. § 3565(a)(2) (2006).              We review such a revocation for

abuse of discretion.        United States v. Cates, 402 F.2d 473, 474

(4th Cir. 1968).         The district court need only be “reasonably

satisfied” that the terms of release were violated.                               Id.     We

find that there was sufficient evidence, including Blink’s own

admissions,     to    support    the     district       court’s      conclusion         that

                                             2
Blink    violated    his   probation    by   assaulting    a   female    and   by

possessing drug paraphernalia and marijuana.

            Accordingly,     we   affirm     the   district    court’s    order

revoking Blink’s probation and imposing a six-month sentence of

imprisonment.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument      would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       3